DETAILED ACTION
Claim Objections
Claims 3 and 10 are objected to because it is unclear what is the meaning of phrase “…a precursor input signal”. Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azenkot et al. (US 9,496,884).

Regarding claim 1, Azenkot et al. (Fig. 2-4) discloses a method of reducing the offset error of a successive approximation analog-to-digital converter (Title; Abstract; col.1, lines 28-30; and col. 4, lines 29-31), comprising:
receiving an input signal (Fig. 2, “In” / 201) to be converted to digital representations, the digital representations having a plurality of bits that includes at least a subset of bits, where bit 
analyzing the bit values for an indication of a distribution of bit values for the subset of bits (“The digital numbers are provided to the calibration logic to determine the counts of digital numbers with MSB equal to 1 and those with MSB equal to 0”; col. 6, lines 7-10 and 52-55); and,
based on the analysis of the bit values, adjusting the offsets of at least one of the at least two the comparators (“The DC offsets of the two comparators 221 and 222 can be calibrated…”; col. 4, lines 44-46, 53-57).  

Regarding claim 2, Azenkot et al. (Fig. 2-4) discloses the method of claim 1, wherein the input signal (In / 201; col. 4, line 48) is effectively random with respect to the subset of bits (Analog input signal 201 can be a random analog input signal – col. 4, lines 28-31).

Regarding claim 3, Azenkot et al. (Fig. 2-4) discloses the method of claim 1, wherein a signal that affects the distribution of bit values for the subset of bits is applied to a precursor input signal (Fig. 2 - the analog input signal 201 is applied to a sample and hold circuit 211 prior to the comparators 221-222).
  
Regarding claim 6, Azenkot et al. (Fig. 2-4) discloses the method of claim 1, wherein the at least two comparators consists of two comparators (comparators 221 and 222; Fig. 2).  



Regarding claim 8, Azenkot et al. (Fig. 2-4) discloses an integrated circuit, comprising:
at least two comparators (221 and 222 of Fig. 2) configured to operate as part of a successive approximation analog-to-digital converter, the successive approximation analog-to-digital converter to convert an input signal to digital representations (col. 1, lines 28-30), the digital representations having a plurality of bits that includes at least a subset of bits where bit values of the plurality of bits (line 66 of col. 4 to line 6 of col. 5) are determined by respective outputs of the at least two comparators (221-222), at least two of the at least two comparators having unequal offset voltages (col. 1, lines 40-43; col. 4, lines 43-57, 66-67; col. 5, lines 1-6);
means for (calibration logic 250) analyzing the bit values (“1” or “0”) for an indication of a distribution of bit values for the subset of bits (the calibration logic 250 determines the counts of the digital numbers / distributions…[Wingdings font/0xE0] col. 6, lines 7-11); and,
means for (Registers 241-242 and DACs 231-232  [Wingdings font/0xE0] col. 4, lines 53-57), based on the analysis of the bit values for the subset of bits, adjust the offsets of at least one of the at least two the comparators (comparators 221-222).  

Regarding claim 9, Azenkot et al. (Fig. 2-4) discloses the integrated circuit of claim 8, wherein the input signal (In / 201; col. 4, line 48) is to be effectively random with respect to each 

Regarding claim 10, Azenkot et al. (Fig. 2-4) the integrated circuit of claim 9, further comprising: a signal adding circuit (413 / 414 of Fig. 4) to apply, to a precursor input signal that the input signal is based on, a signal that affects the distribution of bit values for the subset of bits (col. 7, lines 40-49).  

Regarding claim 12, Azenkot et al. (Fig. 2-4) discloses the integrated circuit of claim 8, further comprising: at least one accumulating circuit (counters 411, 412 of Fig. 4) to calculate at least one representation of the distribution of bit values of the subset of the plurality of bits (col. 6, lines 7-11).  

Regarding claim 13, Azenkot et al. (Fig. 2-4) discloses the integrated circuit of claim 8, wherein the at least two comparators comprises a first comparator (221) and a second comparator (222; Fig. 2).  

Regarding claim 14, Azenkot et al. (Fig. 2-4) discloses the integrated circuit of claim 13, wherein the first comparator (221) determines bit values for a least-significant bit of the digital representations and the second comparator (222) determines bit values for a second least-significant bit of the digital representations, the subset of the plurality of bits consisting of the least-significant bit the digital representations (line 66 of col. 4 to line 6 of col. 5).  


analog-to-digital conversion (ADC) circuitry (200; Fig. 2) configured to convert an input signal (Analog input signal In 201) to digital representations (“ADC digital output”; col. 4, lines 12-15), the digital representations having bit values of a plurality of bits determined by at least two comparators (221-222), at least two of the at least two comparators to have unequal offset voltages (col. 1, lines 40-43; col. 4, lines 43-57, 66-67; col. 5, lines 1-6); and,
a calibration circuit (231-232, 241-242, 250 of Fig. 2) to, based on indicators of the distributions of bit values of a subset of the plurality of bits (col. 6, lines 7-11), adjust the offset of one or more comparators (col. 4, lines 43-57).  

Regarding claim 16, Azenkot et al. (Fig. 2-4) discloses the integrated of claim 15, wherein the indicators of the distributions of bit values (“equal to a “1” or a “0”) of the subset of the plurality of bits is to be calculated external to the integrated circuit (“col. 6, lines 7-55). 

Allowable Subject Matter
Claims 4-5, 11, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:

Regarding claims 4-5, the prior art of record was not seen to teach the claimed invention as a whole, in particular, the recited steps of “calculating a representation of an average of bit values for each of the subset of bits over a plurality of conversions to digital representations; and, using the representation of the average for 

Regarding claim 11, the prior art of record was not seen to teach the claimed invention as a whole, in particular, an averaging circuit to calculate at least one representation of an average of bit values for the subset of the plurality of bits over a plurality of conversion cycles, the at least one representation of the distribution of bit values of the subset of the plurality of bits to be based on the at least one representation of the average of bit values for the subset of the plurality of bits.  

Regarding claims 17-20, the prior art of record was not seen to teach the claimed invention as a whole, in particular, an offset sensing circuit to calculate the indicators of the distributions of bit values of the subset of the plurality of bits.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809